Citation Nr: 1745160	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  09-11 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating for gastroesophageal reflux disease (GERD), in excess of 0 percent prior to July 18, 2016, and in excess of 10 percent as of July 18, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel
INTRODUCTION

The Veteran served on active duty from December 1985 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Due to the Veteran's place of residence, the RO in Los Angeles, California, subsequently assumed jurisdiction. 

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record


REMAND

The Veteran's service-connected GERD has been rated under Diagnostic Code 7399-7346, as analogous to hiatal hernia.  Under those criteria, GERD with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent.  GERD with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent.  38 C.F.R. § 4.114 (2016).  

In the most recent VA medical examination, provided in July 2016, a VA examiner found that the Veteran's GERD was manifested by most of the symptoms required for a 30 percent rating.  Specifically, the examiner indicated that the Veteran experienced persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain.  However, the examiner did not make any statement regarding whether the disability caused an impairment of the Veteran's health.  As the level of health impairment caused by the Veteran's GERD is probative in determining the appropriate rating, a remand is necessary to schedule an additional VA examination.  

Additionally, at a March 2016 Travel Board hearing, the Veteran indicated that he used medication on a daily basis to treat GERD symptomatology.  The Veteran indicated that, if he did not take medication, he had heartburn after each meal.  In the July 2016 VA medical examination report, the VA examiner did not provide any opinion regarding the state of the Veteran's symptoms absent the ameliorative effects of medication.  As part of any examination report, the VA examiner should provide an opinion as to the level of symptomatology relieved by medication.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding treatment records of VA and private treatment for GERD, to include records from any VA facility and the medical facility at Valkenburg Air Force Base.  All records and responses received should be associated with the record.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. 

2.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise to ascertain the severity of GERD.  The examiner must review the record and should note that review in the report.  Any indicated studies should be performed.  The examiner should provide a rationale for all conclusions made.  The examiner should specifically address the following:

(a) Identify and describe in detail all symptoms attributable to GERD.  In so doing, comment on the state and severity of the Veteran's symptoms absent the ameliorative effects of medication.

(b)  Indicate whether the Veteran's GERD symptoms are productive of:  (i) No or little impairment of health; (ii) Considerable impairment of health; or (iii) Severe impairment of health.

(c) State what impact, if any, the Veteran's GERD has on the Veteran's occupational functioning and daily living.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

